Case 8:19-cv-01212-FLA-JDE Document 67 Filed 06/03/21 Page 1 of 2 Page ID #:391

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                                                   CASE NUMBER:


  PAVEL FUKS                                                         8:19−cv−01212−FLA−JDE
                                                   Plaintiff(s),

           v.
  YURI VANETIK
                                                                     NOTICE TO FILER OF DEFICIENCIES IN
                                                 Defendant(s).       ELECTRONICALLY FILED DOCUMENTS




  PLEASE TAKE NOTICE:

  The following problem(s) have been found with your electronically filed document:

  Date Filed:         6/3/2021
  Document Number(s):                 66
  Title of Document(s):              Stipulation to Waive Jury Demand and to proceed by Court
  Trial
  ERROR(S) WITH DOCUMENT:

  Proposed Document was not submitted as separate attachment.

  Missing proposed order , to remove recorded Jury Demand.




  Other:

  As an alternative, prepare and e−file a formal Notice of Lodging, to be docketed only under its specific event:
  Notice of Lodging, to which the formal proposed order is submitted as Separate Attachment thereto.
  Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
  document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
  notice unless and until the Court directs you to do so.


                                                 Clerk, U.S. District Court

  Dated: June 3, 2021                            By: /s/ Linda Chai Linda_Chai@cacd.uscourts.gov
                                                    Deputy Clerk

  cc: Assigned District Judge and/or Magistrate Judge

  G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
Case 8:19-cv-01212-FLA-JDE Document 67 Filed 06/03/21 Page 2 of 2 Page ID #:392
     Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.




  G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
